DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claims Status
Claims 1-30 are pending.
Claims 1, 9, 11, 12, 20, 21, 24, 28 and 30 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-30 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 04/26/2022 have been fully considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. §103 as being unpatentable over Gulati et al. (US 2018/0324010 A1) hereinafter “Gulati” in view of Luo et al. (US 2017/0126378 A1) hereinafter “Luo” 
As per claim 1, Gulati discloses a method for wireless communication, comprising:
receiving signaling comprising an indication of an overhead value associated with a first physical sidelink channel (Gulati, [0062], an indication of the selected values to the first sidelink device (e.g., a primary sidelink device))
Gulati does not explicitly disclose encoding sidelink information for sidelink communications based at least in part on a transport block size; and transmitting the encoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information.
Luo discloses encoding sidelink information for sidelink communications based at least in part on a transport block size (Luo, [0056], to minimize the number of information bits for signaling the TB (for encoding or decoding), the CB size and the TB size may also be used)
and transmitting the encoded sidelink information on a second physical sidelink channel (Luo, [0058], a TB is segmented into one or more CBs, the one or more CBs may be transmitted from a transmitting device to a receiving device; Note that, the TB includes information bits [0063]), the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information (Luo, [0005], the number of CBs into which a TB is segmented may be determined based on a reference number of tones of an overhead channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Luo related to encode sidelink information for sidelink communications based at least in part on a transport block size, transmit the encoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information and have modified the teaching of Gulati in order to improve communication performance (Luo, [0004])

As per claim 2, Gulati in view of Luo disclose the method of claim 1, further comprising: determining an estimate number of resource elements associated with a physical resource block for the sidelink communications (Luo, [0055], estimated number of tones transmitted or scheduled to be transmitted using one or more REs of an RB), wherein the transport block size is based at least in part on the estimate number of resource elements associated with the physical resource block (Luo, [0052], A TB size may be determined based at least in part on, for example, available resources (e.g., resource blocks (RBs))

As per claim 3, Gulati in view of Luo disclose the method of claim 2, further comprising:
determining a number of allocated physical resource blocks for the sidelink communications (Luo, [0052] A TB size may be determined based at least in part on, for example, available resources (e.g., resource blocks (RBs))
and determining a number of resource elements associated with the allocated physical resource blocks for the sidelink communications based at least in part on the number of allocated physical resource blocks or the estimate number of resource elements associated with the physical resource block, or both, (Luo, [0018], determining the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB), wherein the transport block size is based at least in part on the number of resource elements associated with the allocated physical resource blocks for the sidelink communications (Luo, [0052], A TB size may be determined based at least in part on, for example, available resources (e.g., resource blocks (RBs))

As per claim 4, Gulati in view of Luo disclose the method of claim 3, further comprising: transmitting signaling comprising an indication of a number of symbols to use for the transport block size determination, wherein the transport block size is based at least in part on the signaling (Luo, [0056], to minimize the number of information bits for signaling the TB (for encoding or decoding), the CB size and the TB size may also be used)

As per claim 5, Gulati in view of Luo disclose the method of claim 4, further comprising: 
determining a number of allocated symbols associated with the physical sidelink channel, the physical sidelink channel comprising a physical sidelink control channel (Luo, [0071], 672 bits may be determined as the number of physical bits available for transmission.  Some of the 672 bits may be allocated for control channels)
and subtracting the number of symbols to use for the transport block size determination from the number of allocated symbols associated with the physical sidelink channel, wherein determining the estimate number of resource elements associated with the physical resource block is based at least in part on the subtracting (Luo, [0075], the actual number of overhead bits used in the current subframe may be subtracted from the number of physical bits allocated for data transmission)

As per claim 6, Gulati in view of Luo disclose the method of claim 4, wherein determining the estimate number of resource elements associated with the physical resource block is based at least in part on the number of symbols to use for the transport block size determination (Luo, [0055], or estimated number of tones transmitted or scheduled to be transmitted using one or more REs of an RB)

As per claim 7, Gulati in view of Luo disclose the method of claim 3, further comprising: 
determining a number of resource elements for a first sidelink control information (Luo, [0074], determined based on the number of overhead channels using one or more Res)
and subtracting the number of resource elements for the first sidelink control information from the number of resource elements associated with the allocated physical resource blocks, wherein the transport block size is based at least in part on the subtracting (Luo, [0075], the actual number of overhead bits used in the current subframe may be subtracted from the number of physical bits allocated for data transmission)

As per claim 8, Gulati in view of Luo disclose the method of claim 7, wherein transmitting the sidelink information on the physical sidelink channel comprises: transmitting the first sidelink control information on a physical sidelink control channel based at least in part on the transport block size (Luo, [0070], The number of information bits per CB may be determined based on the MCS and the CB size)
As per claim 9, Gulati in view of Luo disclose the method of claim 7, further comprising: 
determining that the first physical sidelink channel and the second physical sidelink channel are frequency division multiplexed (Gulati, [0155], Various aspects may also be applied to systems using LTE (in FDD, TDD, or both modes)), wherein the second physical sidelink channel comprises a physical sidelink shared channel and the first physical sidelink channel comprises a physical sidelink control channel, wherein the transport block size is based at least in part on the first physical sidelink channel and the second physical sidelink channel being frequency division multiplexed (Luo, claim 9, determining a number of pad bits for the transport block based at least in part on an actual number of tones associated with the overhead channel)

As per claim 10, Gulati in view of Luo disclose the method of claim 9, further comprising: 
determining that the physical sidelink shared channel occupies the number of resource elements associated with the allocated physical resource blocks (Luo, [0018], determining the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB and the reference number of tones for the overhead channel)
and adjusting an overhead of the physical sidelink control channel based at least in part on a value of the number of resource elements occupied by the physical sidelink shared channel, wherein the overhead of the physical sidelink control channel is per slot (Luo, [0005], if an overhead channel is allocated one or more resource blocks (RBs) in a subframe during retransmission of a TB, the TB may be segmented into one or more CBs based on the number of RBs allocated for the overhead channel)

As per claim 11, Gulati in view of Luo disclose the method of claim 7, further comprising: determining that the first physical sidelink channel and the second physical sidelink channel are time division multiplexed, wherein the second physical sidelink channel comprises a physical sidelink shared channel and the first physical sidelink channel comprises a physical sidelink control channel, wherein the transport block size is based at least in part on determining that the first physical sidelink channel and the second physical sidelink channel are time division multiplexed (Luo, claim 9, determining a number of pad bits for the transport block based at least in part on an actual number of tones associated with the overhead channel)

As per claim 12, Gulati in view of Luo disclose the method of claim 11, further comprising: determining an overhead of the physical sidelink control channel per physical resource block based at least in part on determining that the second physical sidelink channel and the first physical sidelink channel are time division multiplexed (Gulati, [0155], Various aspects may also be applied to systems using LTE (in FDD, TDD, or both modes)), wherein the transport block size is based at least in part on the overhead of the physical sidelink control channel being per physical resource block (Luo, claim 9, determining a number of pad bits for the transport block based at least in part on an actual number of tones associated with the overhead channel)

As per claim 13, Gulati in view of Luo disclose the method of claim 11, further comprising: determining a number of symbols associated with the physical sidelink control channel or the physical sidelink shared channel, or both (Luo, [0080], a given symbol or the reference number of tones for an overhead channel); determining a number of symbols exclusively including the physical sidelink control channel (Luo, [0080], a given symbol or the reference number of tones for an overhead channel) and excluding the number of symbols exclusively including the physical sidelink control channel from the estimate number of resource elements associated with the physical resource block or the number of resource elements associated with the allocated physical resource blocks, or both, wherein the transport block size is based at least in part on the excluding (Luo, [0016], determining a number of information bits for the TB based at least in part on a number of CBs associated with the TB and a number of information bits for the CBs)

As per claim 14, Gulati in view of Luo disclose the method of claim 11, wherein the transport block size is based at least in part on the overhead of the physical sidelink control channel being per slot (Luo, [0071], a number of CBs for the TB is determined. The number of CBs may be based on the number of physical bits. For example, if the MCS indicates a modulation order of 2 in an OFDM scheme (e.g., indicating 12 subcarriers, 7 OFDM symbols, and 2 slots per subframe))

As per claim 15, Gulati in view of Luo disclose the method of claim 3, further comprising: determining a number of resource elements for a second sidelink control information (Luo, [0018], determining the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB) and subtracting the number of resource elements for the second sidelink control information from the estimate number of resource elements associated with the physical resource block or the number of resource elements associated with the allocated physical resource blocks, or both, wherein the transport block size is based at least in part on the subtracting (Luo, [0075], the actual number of overhead bits used in the current subframe may be subtracted from the number of physical bits allocated for data transmission)

As per claim 16, Gulati in view of Luo disclose the method of claim 15, further comprising: determining a control overhead associated with the second sidelink control information based at least in part on a target code rate associated with a modulation coding scheme (Luo, [0017], determining the number of information bits for the CBs based at least in part on a CB size and a code rate), wherein the transport block size is based at least in part on the control overhead associated with the second sidelink control information (Luo, [0093], the TB into a CB based at least in part on the reference number of tones for the overhead channel)

As per claim 17, Gulati in view of Luo disclose the method of claim 15, further comprising: determining a control overhead associated with the second sidelink control information (Luo, [0014], the reference number of tones for the overhead channel is based at least in part on one or more of a control channel in a data region of the TB) and ignoring the control overhead associated with the second sidelink control information, wherein the transport block size is based at least in part on ignoring the control overhead associated with the second sidelink control information (Luo, [0018], the TB based at least in part on an actual number of tones associated with the overhead channel)

As per claim 18, Gulati in view of Luo disclose the method of claim 15, further comprising: 
identifying a modulation coding scheme for the sidelink communications (Luo, [0051], in order to combine the initial TB and the retransmitted TB, the CB size, the number of CBs, or the Modulation and Coding Scheme (MCS), may need to be the same in both the initial transmission of the TB and the retransmission of the TB)
and identifying a target code rate based at least in part on the modulation coding scheme for the sidelink communications, wherein determining the number of resource elements for the second sidelink control information is based at least in part on the target code rate (Luo, [0070], the MCS may indicate a code rate of 1/2, 3/4, 5/6, 7/8, or another code rate, which may be used to determine the CB size)

As per claim 19, Gulati in view of Luo disclose the method of claim 15, wherein transmitting the sidelink information on the physical sidelink channel comprises: transmitting the second sidelink control information on a physical sidelink shared channel based at least in part on the transport block size (Luo, [0099], transmit, on a control channel, a CB size indicator or the reference number of tones)

As per claim 20, Gulati in view of Luo disclose the method of claim 3, further comprising: wherein determining the estimate number of resource elements associated with the physical resource block is based at least in part on the signaled overhead value (Luo, [0098], the overhead channel is based at least in part on one or more of a maximum number of tones, a minimum number of tones, or a median number of tones associated with the overhead channel)

As per claim 21, Gulati in view of Luo disclose the method of claim 3, wherein the overhead value is an offset overhead value relative to a demodulation reference signal pattern; and determining the estimate number of resource elements associated with the physical resource block is based at least in part on the signaled offset overhead value (Luo, [0079], RBs and may be based at least in part on the available resources, the MCS, and the number of overhead tones, among other factors)

As per claim 22, Gulati in view of Luo disclose the method of claim 3, further comprising: adjusting the number of resource elements associated with the allocated physical resource blocks for the sidelink communications to a number of resource elements associated with the allocated physical resource blocks for non-sidelink communications (Luo, [0109], determine the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB and the reference number of tones for the overhead channel)

As per claim 23, Gulati in view of Luo disclose the method of claim 3, further comprising: 
determining a channel state information reference signal overhead (Luo, [0014], the reference number of tones for the overhead channel is based at least in part on one or more of a control channel in a data region of the TB, a synchronization channel, or a channel state information reference signal (CSI-RS))
and refraining from using the channel state information reference signal overhead from determining the estimate number of resource elements associated with the physical resource block (Luo, [0065], Overhead channels may include a discovery signal (e.g., a synchronization signal when one or more REs of an RB includes a synchronization or pilot signal), or a channel state indicator (e.g., a channel state information reference signal (CSI-RS) or a zero power CSI-RS, if used) or determining the number of resource elements associated with the allocated physical resource blocks (Luo, [0018], determining the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB), or both, wherein the transport block size is based at least in part on the ignoring. 

As per claim 24, Gulati discloses a method for wireless communication, comprising: 
transmitting signaling comprising an indication of an overhead value associated with a first physical sidelink channel (Gulati, [0062], an indication of the selected values to the first sidelink device (e.g., a primary sidelink device))
Gulati does not explicitly disclose decoding sidelink information for sidelink communications based at least in part on a transport block size; and receiving the decoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information.
Luo discloses decoding sidelink information for sidelink communications based at least in part on a transport block size (Luo, [0056], to minimize the number of information bits for signaling the TB (for encoding or decoding), the CB size and the TB size may also be used)
and receiving the decoded sidelink information on a second physical sidelink channel (Luo, [0058], a TB is segmented into one or more CBs, the one or more CBs may be transmitted from a transmitting device to a receiving device; Note that, the TB includes information bits [0063]), the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information (Luo, [0005], the number of CBs into which a TB is segmented may be determined based on a reference number of tones of an overhead channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Luo related to decode sidelink information for sidelink communications based at least in part on a transport block size, receive the decoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information and have modified the teaching of Gulati in order to improve communication performance (Luo, [0004])

As per claim 25, Gulati in view of Luo disclose the method of claim 24, further comprising: determining an estimate number of resource elements associated with a physical resource block for the sidelink communications, wherein the transport block size is based at least in part on the estimate number of resource elements associated with the physical resource block (Luo, [0055], estimated number of tones transmitted or scheduled to be transmitted using one or more REs of an RB)

As per claim 26, Gulati in view of Luo disclose the method of claim 25, further comprising:
determining a number of allocated physical resource blocks for the sidelink communications (Luo, [0052] A TB size may be determined based at least in part on, for example, available resources (e.g., resource blocks (RBs))
and determining a number of resource elements associated with the allocated physical resource blocks for the sidelink communications based at least in part on the number of allocated physical resource blocks or the estimate number of resource elements associated with the physical resource block, or both (Luo, [0018], determining the number of CBs associated with the TB based at least in part on a number of RBs allocated for the TB), wherein the transport block size is based at least in part on the number of resource elements associated with the allocated physical resource blocks for the sidelink communications (Luo, [0052], A TB size may be determined based at least in part on, for example, available resources (e.g., resource blocks (RBs))

As per claim 27, Gulati in view of Luo disclose the method of claim 26, further comprising: 
determining a number of resource elements for a first sidelink control information (Luo, [0071], 672 bits may be determined as the number of physical bits available for transmission.  Some of the 672 bits may be allocated for control channels)
and subtracting the number of resource elements for the first sidelink control information from the number of resource elements associated with the allocated physical resource blocks, wherein the transport block size is based at least in part on the subtracting (Luo, [0075], the actual number of overhead bits used in the current subframe may be subtracted from the number of physical bits allocated for data transmission)

As per claim 28, Gulati discloses an apparatus for wireless communication, comprising: 
a processor; and memory coupled to the processor (Gulati, [0007], including a memory and a processor coupled to the memory), the memory comprising instructions executable by the processor to cause the apparatus to: 
receive signaling comprising an indication of an overhead value associated with a first physical sidelink channel (Gulati, [0062], an indication of the selected values to the first sidelink device (e.g., a primary sidelink device))
Gulati does not explicitly disclose encoding sidelink information for sidelink communications based at least in part on a transport block size; and transmitting the encoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information.
Luo discloses encoding sidelink information for sidelink communications based at least in part on a transport block size (Luo, [0056], to minimize the number of information bits for signaling the TB (for encoding or decoding), the CB size and the TB size may also be used)
and transmitting the encoded sidelink information on a second physical sidelink (Luo, [0058], a TB is segmented into one or more CBs, the one or more CBs may be transmitted from a transmitting device to a receiving device; Note that, the TB includes information bits [0063]), the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information (Luo, [0005], the number of CBs into which a TB is segmented may be determined based on a reference number of tones of an overhead channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Luo related to encode sidelink information for sidelink communications based at least in part on a transport block size, transmit the encoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information and have modified the teaching of Gulati in order to improve communication performance (Luo, [0004])

As per claim 29, Gulati in view of Luo disclose the apparatus of claim 28, further comprising: an antenna (Luo, [0092], a single antenna) 

As per claim 30, Gulati discloses an apparatus for wireless communication, comprising: 
a processor; and memory coupled to the processor (Gulati, [0007], including a memory and a processor coupled to the memory), the memory comprising instructions executable by the processor to cause the apparatus to:
transmit signaling comprising an indication of an overhead value associated with a first physical sidelink channel (Gulati, [0062], an indication of the selected values to the first sidelink device (e.g., a primary sidelink device))
Gulati does not explicitly disclose decoding sidelink information for sidelink communications based at least in part on a transport block size; and receiving the decoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information.
Luo discloses decoding sidelink information for sidelink communications based at least in part on a transport block size (Luo, [0056], to minimize the number of information bits for signaling the TB (for encoding or decoding), the CB size and the TB size may also be used)
and receiving the decoded sidelink information on a second physical sidelink channel (Luo, [0058], a TB is segmented into one or more CBs, the one or more CBs may be transmitted from a transmitting device to a receiving device; Note that, the TB includes information bits [0063]), the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information (Luo, [0005], the number of CBs into which a TB is segmented may be determined based on a reference number of tones of an overhead channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Luo related to decode sidelink information for sidelink communications based at least in part on a transport block size, receive the decoded sidelink information on a second physical sidelink channel, the transport block size based at least in part on an overhead of the first physical sidelink channel for communicating the sidelink information and have modified the teaching of Gulati in order to improve communication performance (Luo, [0004])

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462